     Case 2:18-cv-03414-PSG-SS Document 54 Filed 12/17/18 Page 1 of 3 Page ID #:469



 1    SONYA D. WINNER (SBN 200348)
      Email: swinner@cov.com
 2    COVINGTON & BURLING LLP
 3    One Front Street
      San Francisco, CA 94111-5356
 4    Telephone: +1 (415) 591-6000
      Facsimile: +1 (415) 955-6572
 5
      ASHLEY SIMONSEN (SBN 275203)
 6    Email: asimonsen@cov.com
 7    COVINGTON & BURLING LLP
      1999 Avenue of the Stars
 8    Los Angeles, CA 90067-4643
      Telephone: + 1 (424) 332-4800
 9    Facsimile: + 1 (424) 332-4749
10
      Attorneys for Defendant
11    CELTIC BANK CORPORATION
12    (Additional counsel listed on signature page)
13
                              UNITED STATES DISTRICT COURT
14
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
                                       WESTERN DIVISION
16
17
18     BARNABAS CLOTHING, INC., a
       corporation; and ALEXANDER AQUINO,
19
       an individual; individually and on behalf of
20     all others similarly situated,                       Civil Case No.: 2:18-cv-3414 PSG (SS)
21
             Plaintiffs,
22                                                          JOINT STIPULATION OF
             v.                                             DISMISSAL
23
24     KABBAGE, INC., a Delaware corporation;
       CELTIC BANK CORPORATION, a Utah
25
       corporation, and DOES 1-100,
26
27           Defendants.

28


                                       JOINT STIPULATION OF DISMISSAL
     Case 2:18-cv-03414-PSG-SS Document 54 Filed 12/17/18 Page 2 of 3 Page ID #:470



 1                           JOINT STIPULATION OF DISMISSAL
 2          IT IS HEREBY STIPULATED by and between the parties to this action through
 3    their designated counsel that the above-captioned action be and hereby is dismissed with
 4    prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each
 5    party shall bear its own attorneys’ fees and costs related to this proceeding and its
 6    dismissal.
 7
 8    DATED:       December 17, 2018                  Respectfully submitted,
 9
10    MARLIN & SALTZMAN LLP                           COVINGTON & BURLING LLP

11    By:   /s/ Adam M. Tamburelli                    By:      /s/ Ashley Simonsen
12          ADAM M. TAMBURELLI                                 ASHLEY SIMONSEN

13    Stanley D. Saltzman (SBN 90058)                 Ashley Simonsen (SBN 275203)
14    Adam M. Tamburelli (SBN 301902)                 1999 Avenue of the Stars
      29800 Agoura Road, Suite 210                    Los Angeles, CA 90067-4643
15    Agoura Hills, California 91301                  Telephone: + 1 (424) 332-4800
16    Telephone: (818) 991-8080                       Facsimile: + 1 (424) 332-4749
      Facsimile: (818) 991- 8081                      Email:     asimonsen@cov.com
17    ssaltzman@marlinsaltzman.com
18    atamburelli@marlinsaltzman.com                  SONYA D. WINNER (SBN 200348)
                                                      One Front Street
19    J. Dominick Larry (pro hac vice)                San Francisco, CA 94111-5356
20    BENESCH, FRIEDLANDER,                           Telephone: +1 (415) 591-6000
      COPLAN & ARONOFF LLP                            Facsimile: +1 (415) 955-6572
21    333 West Wacker Drive, Suite 1900               Email:      swinner@cov.com
22    Chicago, IL 60606-2211
      Ph: 312.212.4949                                ANDREW SOUKUP (pro hac vice)
23    Fax: 312.757.9192                               One CityCenter
24    nlarry@beneschlaw.com                           850 10th Street Northwest
                                                      Washington, DC 20001-4956
25    Shane R. Heskin (pro hac vice)                  Telephone: +1 (202) 662-6000
26    WHITE AND WILLIAMS, LLP                         Facsimile: +1 (202) 778-5529
      1650 Market Street                              Email:      asoukup@cov.com
27    One Liberty Place, Suite 1800
28    Philadelphia, PA 19103                          Attorneys for Defendant

                                                      2
                                        JOINT STIPULATION OF DISMISSAL
     Case 2:18-cv-03414-PSG-SS Document 54 Filed 12/17/18 Page 3 of 3 Page ID #:471



 1    Telephone: 215.864.6329                         CELTIC BANK CORPORATION
 2    Facsimile: 215.399.9603
      heskins@whiteandwilliams.com
 3
 4    Attorneys for Plaintiffs                        DENTONS US LLP
      BARNABAS CLOTHING, INC. and
 5    ALEXANDER AQUINO                                By:      /s/ Michael J. Duvall
 6                                                             MICHAEL J. DUVALL
 7                                                    Michael J. Duvall (Bar No. 276994)
 8                                                    601 South Figueroa Street, Suite 2500
                                                      Los Angeles, CA 90017
 9                                                    Telephone: + 1 (213) 623-9300
10                                                    Facsimile: + 1 (213) 623-9924
                                                      Email:      michael.duvall@dentons.com
11
12                                                    Nathan L. Garroway (pro hac vice)
                                                      Jeffrey A. Zachman (pro hac vice)
13                                                    303 Peachtree St. NE, Suite 5300
14                                                    Atlanta, GA 30308
                                                      Telephone: +1 (404) 527-4000
15                                                    Facsimile: + 1 (404) 527-4198
16                                                    Email: nathan.garroway@dentons.com
                                                              jeffrey.zachman@dentons.com
17
18                                                    Attorneys for Defendant
                                                      KABBAGE, INC.
19
20
21
      Local Rule 5-4.3.4 Certification: I hereby attest that all other signatories listed, on whose
22
      behalf this filing is submitted, concur in the filing’s content and have authorized this
23
      filing.
24
25                                                     /s/ Ashley Simonsen
                                                       ASHLEY SIMONSEN
26
27
28

                                                      3
                                        JOINT STIPULATION OF DISMISSAL
